
	
		III
		110th CONGRESS
		1st Session
		S. RES. 26
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mrs. Dole (for herself
			 and Mr. Burr) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Appalachian State University
		  football team for winning the 2006 National Collegiate Athletic Association
		  Division I–AA Football Championship.
	
	
		Whereas, on December 15, 2006, the Appalachian State
			 University football team (referred to in this preamble as the
			 Mountaineers) defeated the University of Massachusetts football
			 team by a score of 28–17, to win the 2006 National Collegiate Athletic
			 Association (NCAA) Division I–AA Football Championship;
		Whereas the Mountaineers were successful due to the
			 leadership of Coach Jerry Moore, and in great part to the spectacular play of
			 Most Valuable Player Kevin Richardson, who scored all 4 touchdowns, and to
			 Corey Lynch, whose fourth quarter interception helped seal the victory;
		Whereas the championship victory was the pinnacle of a
			 remarkable season for the Mountaineers, who ended the season with a 14–1
			 record;
		Whereas the Mountaineers' offense was led by Southern
			 Conference Freshman of the Year Armanti Edwards, who rushed for over 1,000
			 yards and passed for over 2,000 yards, and accounted for 30 touchdowns in his
			 first season;
		Whereas the success of the Mountaineers' offense is
			 attributed to Kevin Richardson, who rushed for over 1,000 yards, William
			 Mayfield, who had over 1,000 yards receiving, and the impenetrable offensive
			 line, who made it possible for those amazing statistics to occur;
		Whereas the Mountaineers' intimidating defense was led by
			 Marques Murell, Jeremy Wiggins, Monte Smith, and Corey Lynch;
		Whereas the Mountaineers were undefeated in conference
			 games and are the champions of the Southern Conference for the second year in a
			 row;
		Whereas Appalachian State University affirmed its position
			 as a dominant football program by securing its second consecutive national
			 championship;
		Whereas, in 2005, Appalachian State University became the
			 first team from North Carolina to win an NCAA football championship with a
			 21–16 victory over Northern Iowa;
		Whereas the members of the 2006 Appalachian State
			 University football team are excellent representatives of a fine university
			 that is a leader in higher education, producing many fine student-athletes and
			 other leaders;
		Whereas the Mountaineers showed tremendous dedication to
			 each other, appreciation to their fans, sportsmanship to their opponents, and
			 respect for the game of football throughout the 2006 season; and
		Whereas residents of the Old North State and Appalachian
			 State University fans everywhere are to be commended for their long-standing
			 support, perseverance, and pride in the team: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 champion Appalachian State University football team for their historic win in
			 the 2006 National Collegiate Athletic Association Division I–AA Football
			 Championship;
			(2)recognizes the
			 achievements of the players, coaches, students, alumni, and support staff who
			 were instrumental in helping Appalachian State University win the championship;
			 and
			(3)directs the
			 Secretary of the Senate to transmit copies of this resolution to Appalachian
			 State University Chancellor Kenneth Peacock and head coach Jerry Moore for
			 appropriate display.
			
